Citation Nr: 1520249	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-11 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that claim on appeal must be remanded for further development.

With respect to the bilateral hearing loss, the Veteran was most recently afforded a VA audiology examination in February 2010.  The Veteran subsequently submitted a January 2010 private audiogram, which he contends demonstrates that his hearing loss symptomatology is more severe than was described in the February 2010 VA examiner.  The evidence of record is therefore lacking with regard to the current severity of the service-connected bilateral hearing loss.  Thus, to ensure that the record reflects the current extent of this service-connected disability, an examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The Board therefore finds that, upon remand, any previously unobtained relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, the AOJ shall procure any private and/or VA records of outstanding treatment and/or evaluation that the Veteran has received.  The Board is particularly interested in records of the Veteran's VA treatment dated from February 2010.  All such available documents must be associated with the claims file.

2. Also, arrange for a VA audiological examination to determine the extent and severity of the Veteran's service-connected bilateral hearing loss.  The claims file should be made available to and reviewed by the examiner.  All necessary studies should be performed.  In addition to providing specific audiometric findings, the examiner is specifically requested to fully describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should also interpret any private audiogram results contained in the record, including the January 2010 private audiogram, and reconcile them with the examination results, if necessary.  Explanations should be given for all opinions and conclusions expressed.

3. Thereafter, the AOJ should readjudicate the appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

